Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 1 of 5 PageID: 121




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

NIJEER PARKS,
                                                         CIVIL ACTION NO.: 2:21-cv-4021
                Plaintiff,                               Hon. Madeline Cox Arleo, U.S.D.J.
vs.
                                                         Hon. Leda Dunn Wettre, U.S.M.J
J O H N E. M cCO RM A C K , M A Y O R O F
WOODBRIDGE, in his personal and official
                                                     JOINT PROPOSED DISCOVERY PLAN
capacity, ROBERT HUBNER, DIRECTOR OF
THE WOODBRIDGE POLICE, in his personal               R. 16 Scheduling Conference April 28, 2021
and official capacity, CITY OF WOODBRIDGE
POLICE OFFICERS, ANDREW LYSZK and
W O O DBR IDG E P O LICE SGT. JO SEPH
LIC CIA RD I, W O O D BR ID G E PO LIC E
OFFICERS JOHN AND JANE DOE1-20, as yet
unknown actors, MIDDLESEX DEPARTMENT
OF CORRECTIONS, JOHN AND JANE DOES
1-20, being unknown actors, MIDDLESEX
COUNTY          PROSECUTOR, ACTING
PROSECUTOR, CHRISTOPHER KUBERIET,
in his personal and official capacity, and
ASSISTANT MIDDLESEX COUNTY
PROSECUTOR PETER NATASI, and IDEMIA,
INC.=S being the maker of the facial recognition
software and ABC CORPORATION, being an as
yet unknown seller or servicer of the facial
recognition programs.

              Defendants


1.     Set forth a brief description of the case, including the causes of action and defenses
       asserted.

Plaintiff’s Description of the Case and Causes of Action:

       As of the time of this submission, defendants were unable to obtain Plaintiff’s input.

As to the Defendants:

        On February 16, 2019, Woodbridge police were dispatched to the Hampton Inn Hotel on
a report of a shoplifting. Officers responded and the suspect, who was found with items from the
Hotel, identified himself as Jamal Owens and produced a Tennessee drivers license. When the
drivers license could not be confirmed, Woodbridge contacted Tennessee and were advised the
DL number was fraudulent. When the suspect could provide no additional identification and due
to his admission that he did not pay for the items, he was told he was being placed under arrest.
Before he could be handcuffed, he resisted officer control and fled the scene, leading police on a
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 2 of 5 PageID: 122




foot chase before returning to his vehicle and refusing to exit same. The backed the vehicle up
then sped forward, striking the back of the patrol car before redirecting his vehicle at one of the
officers, causing him to evade being struck. The vehicle then fled the scene.

        Detectives responded to secure the scene and record evidence. Additionally, the suspect
fled without the Tennessee DL and dropped a bag of personal items. All witnesses and officers
involved confirmed that the DL photo on the Tennessee license was that of the suspect.
Thereafter, the photo on the suspect’s DL was sent out to the Regional Operations Intelligence
Center (ROIC) and the New York State Intelligence Center (NYSIC) for facial recognition. On
January 27, 2019, Woodbridge received notification of a hit confirmation from Rockland County
Sheriff’s Intelligence Center and Palisades Interstate Parkway Police that they had a “high
profile comparison” to the picture for a Nijeer Parks, last known address Paterson, N.J. The
Middlesex County Prosecutor’s Office was contacted and authorized a warrant based on the facts
of the case, placed on 1225-2019-000156 & 158 for, among other charges, aggravated assault on
police, eluding, resisting, shoplifting, possession of CDS, possession of false government
document and hindering. The municipal judge, after reading the Affidavit of Probable Cause,
signed the warrants. Thereafter, the warrants were faxed to Paterson P.D. for service.

       Thereafter, on February 5, 2019, Mr. Parks presented to the Woodbridge Police Station in
reference to his active warrants. He was booked, processed and transported to the Middlesex
County Jail on the Warrants, where he was committed as “no bail”. Mr. Parks was transported to
the Superior Court on February 8th and thereafter on February 13, 2019, at which time he was
released under the terms of the Pretrial Release Order on Non-Monetory Conditions in
accordance with the consent of the parties and approved by Judge Rivas.

        The Defendants deny and dispute Plaintiff’s claims, deny that the Defendants violated
any of Plaintiff’s State or Federal Constitutional rights, and assert that Defendants are immune
from liability and acted at all times with probable cause and pursuant to Judicial approval.
Additionally, Defendants respectfully contend that Plaintiff cannot establish the violation of any
State or Federal law.

        Defendants have filed their respective Answers to the Plaintiff’s Amended Complaint,
wherein the allegations asserted by Plaintiff were denied and various affirmative defenses were
asserted. The Defendants incorporate herein and refer the Court to the affirmative defenses
contained in their respective Answers

2.     Have settlement discussions taken place? If so, when?
       No, not at this time.

       (a) What was plaintiff’s last demand?

                      (1) Monetary demand: N/A
                      (2) Non-monetary demand: N/A

       (b) What was defendant’s last offer?
                     (1) Monetary offer: N/A
                     (2) Non-monetary offer: N/A
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 3 of 5 PageID: 123




3.      The parties have       have not X exchanged the information required by Fed. R. Civ.
P. 26(a)(1). If not, state the reason therefor.
        The parties anticipate the exchange of Initial Rule 26 Disclosures within fourteen
(14) days of the date of the Initial Scheduling Conference.

4.      Describe any discovery conducted other than the above disclosures.

        None at this time.

5.      Generally, dispositive Motions cannot be filed until the completion of discovery.
        Describe any Motions any party may seek to make prior to the completion of discovery.
        Include any jurisdictional Motions and Motions to Amend.


6.      Proposed joint discovery plan:

        (a)     Discovery is needed on the following subjects:

       The subjects for discovery include: All issues alleged in the Complaint, including
but not limited to: (a) liability issues; (b) damages; (c) Plaintiff’s prior contact with law
enforcement.

        (b)     Should discovery be conducted in phases? If so, explain.

        The parties do not feel that discovery needs to be conducted in phases.

        (c)     Number of interrogatories by each party to each other party:   25 .

        (d)     Number of depositions to be taken by each party: 10.

        (e)     Plaintiff's expert reports due on:

                Plaintiff proposes:
                Defendants propose: June 30, 2022

        (f)     Defendants’ expert reports due on:

                Plaintiff proposes:
                Defendants propose: August 30, 2022

        (g)     Motions to Amend or Add Parties to be filed by: October 28, 2021.

        (h)     Dispositive motions to be served within 45 days after the completion of
                discovery.
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 4 of 5 PageID: 124




      (i)   Factual discovery to be completed by:

             Plaintiff proposes: __________
             Defendants propose: May 20, 2022

      (j)   Expert depositions to be completed by:

             Plaintiff proposes: ___________
             Defendants propose:     TBD .

      (k)   Set forth any special discovery mechanism or procedure required, including data
            Preservation orders or protective orders:

             The Parties anticipate the entry of a Discovery Confidentiality Order.

      (l)   A pre-trial conference may take place on: To be determined by the Court.

      (m)   Trial date: On a date to be set by the Court (jury trial).

7.    Do you anticipate any discovery problem(s)? Yes X         No__. If so, explain.
      Issues related to the ongoing COVID 19 Pandemic.


8.    Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,

      problems with out-of state witnesses or documents, etc.)?
      None known at this time.

9.    State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
      R.01.1or otherwise), mediation (pursuant to L. Civ. R. 301.1 or otherwise), appointment
      of a special master or other special procedure. If not, explain why and state whether any
      such procedure may be appropriate at a later time (i.e., after exchange of pretrial
      disclosures, after completion of depositions, after disposition of dispositive motions,
      etc.).

      Unable to be determined as discovery has not commenced.

10.   Is this case appropriate for bifurcation? Yes ___ No X

11.   The Parties Do _Do Not_X_consent to the trial being conducted by a Magistrate Judge.
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 5 of 5 PageID: 125




DANIEL W. SEXTON, LLC                       JAMES T. NOLAN & ASSOCIATES, LLC
Attorney for Plaintiff, Nijeer Parks        Attorney for Defendants, John E. McCormac,
                                            Robert Hubner Director of the Woodbridge
                                            Police, Woodbridge Police Officer Andrew
                                            Lyszk and Woodbridge Sgt. Joseph Licciardi


_____________________________               s/ Fredrick L. Rubenstein, Esq.

DVORAK & ASSOCIATES, LLC                    N. J. DEPARTMENT OF LAW AND
Attorney for Defendants, Middlesex County   PUBLIC SAFETY
Department of Corrections                   Attorney for Defendant, Christopher Kuberiet




s/ Lori A. Dvorak, Esq.                     s/ Jordynn E. Jackson, D.A.G.
